Title: From James Madison to Lafayette, 1 May 1809
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My Dear SirWashington May 1. 1809.
It is a real mortification to me that another favorable opportunity has occurred without my being able to add a word to what you know on the state of your land affairs in the hands of Mr. Duplantier. I have not recd. a line from him, since He stated the difficulty which had presented itself in the completion of a part of his locations, and the advice of Mr. Gallatin relating to it was transmitted to him. I wish he may have written to you through some other channel. As soon as I hear from him I shall endeavor to let you hear from me.
I inclose a paper containing the arrangement concluded with G. Britain on the subject of her orders in council. Genl. Armstrong is supplied with a copy of them, and will expect from France a revocation of her decrees, in conformity with the recitals on which they are founded, as well as with the considerations of justice, of friendship, and as we conceive of her true interest. It will be a source of deep regret if our dispositions to restore commercial intercourse and maintain in every respect the most fair, and friendly relations consistent with our neutral character, should be met by perseverance in a system, which must necessarily place the U. S. in a very obvious & painful dilemma. I indulge a hope that more favorable councils will prevail.
This will be handed to you by Mr. Gelston a worthy & respectable young man, son of the collector at the Port of New York, also of respectability & worth. Mr. G. was formerly in Mr. Monroe’s family at Paris. He is now charged with despatches from the Dept. of State to Genl. Armstrong. Accept my dear Sir assurances of my sincerest friendship and best wishes.
 